DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Amendment/RCE filed on 06/10/2022 and entered with an RCE.
Claims 1, 10 and 19 have been amended, and no claim has been canceled or added.  Currently, claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2022 has been entered.

Remarks
 
Amendments to claims 1, 10 and 19 are effective to overcome the 112(b) rejection presented in the previous Office action.  Therefore, the previous 112(b) rejection of claims 1-20 has been withdrawn.
Applicant’s arguments, see Remarks, pages 10-12, filed 06/10/2022, with respect to independent claims 1, 10 and 19 as currently amended have been fully considered and are persuasive.  In addition, in view of further search and consideration, the prior art rejection of claims 1-20 has been withdrawn. 

Claims 1-20 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The present invention is directed to a method/system for managing targetless snapshots, which comprises creating targetless snapshot of a first storage object in accordance with a first schedule associated with the first storage object, determining whether a total number of targetless snapshots of the first storage object based on the first schedule inclusive of a new targetless snapshot exceed a predetermined count, and responsive to determining that the total number of targetless snapshot of the first storage object based on the first schedule inclusive the new targetless snapshot exceeds the predetermined count, discarding the oldest snapshot of the targetless snapshots responsive to determining that the oldest snapshot is not linked to a target volume, and exempting the oldest snapshot from consideration relative to the predetermined count responsive to determining that the oldest snapshot is linked to a target volume.
 
The closest prior art of record, Agarwal (U.S. Patent No. 10,324,803) teaches a method/system for managing storage snapshots of storage volumes (see Abstract), which comprises creating snapshots according to schedules defined in storage snapshot policies (see [column 3, line 25 to column 4, line 5]), and managing a snapshot lifecycle of a storage snapshot according to an amount of time (e.g., hours, days or months) and/or a condition (e.g., a number of existing storage snapshots that exceeds a threshold) and/or an event (e.g., termination of a computing instance associated with a storage volume associated with a storage snapshot) (see [column 7, lines 49-67]).

	Another close prior art of record, Ren et al. (U.S. Publication No. 2017/0031776) teaches a method/system for scheduling and managing series of snapshots (see Abstract), which comprises creating a snapshot based on schedules (see [0053]), storing a snapshot in a series of snapshots according to a first retention policy storing a threshold number of snapshots in the series of snapshots and a second retention policy (see [0076]), deleting an oldest snapshot in the series of snapshots in response to the threshold number of snapshots being exceeded (see [0077]), and storing an oldest snapshot in the series of snapshots in response to the particular point in time associated with the oldest snapshot exceeding a threshold time value (see [0078]).
 
However, Agarwal and/or Ren et al. fail to anticipate or render obvious the recited features of creating targetless snapshots of the first storage object by creating volume-less snapshot deltas…without use of a snap volume, AND responsive to a determination that the total number of targetless snapshots of the first storage object based on the first schedule inclusive of the new targetless snapshot exceeds the predetermined count: selecting an oldest one of the targetless snapshots of the first storage object, discarding the selected snapshot responsive to determining that the selected snapshot is not linked to a target volume, AND/OR exempting the selected snapshot from consideration relative to the predetermined count responsive to determining that the selected snapshot is linked to a target volume, as similarly/equivalently presented in independent claims 1, 10 and 19.  
 
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 2-9, 11-18 and 20 being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735. The examiner can normally be reached Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Phuong Thao Cao/Primary Examiner, Art Unit 2164